Citation Nr: 1705681	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-37 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for headaches prior to January 28, 2013, and an evaluation in excess of 30 percent beginning January 28, 2013.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spondylosis with intervertebral disc degeneration.

3.  Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculitis, right lower extremity (sciatic nerve) associated with lumbar spondylosis with intervertebral disc degeneration, lumbar spine also claimed as limb pain, prior to December 15, 2014, and an evaluation in excess of 20 percent beginning December 15, 2014.  

4.  Entitlement to an initial compensable disability rating for lumbar radiculitis, left lower extremity (sciatic nerve) associated with lumbar spondylosis with intervertebral disc degeneration, lumbar spine also claimed as limb pain, prior to March 13, 2009, and an evaluation in excess of 10 percent beginning March 13, 2009.   
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2009.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in October 2014 before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board previously adjudicated the appeal for a higher initial rating for headaches in a May 2015 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in May 2016 granting a Joint Motion for Remand (JMR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMR.  
In its May 2015 decision, the Board also remanded the issues of (1) service connection for right shoulder tendonitis; (2) a right wrist disorder; and (3) entitlement to an increased rating for mild lumbar spondylosis with intervertebral disc degenerative.  

Following the Board's May 2015 decision, in an August 2015 rating decision, the RO increased the evaluation of headaches to 30 percent, effective on January 28, 2013.  Also, in an October 2015 rating decision, the RO increased the rating of lumbar spondylosis with intervertebral disc degeneration, lumbar spine also claimed as limb pain, to 20 percent effective March 13, 2009, and granted an initial 10 percent rating for lumbar radiculitis, left lower extremity (sciatic nerve) effective January 23, 2013; and an initial 10 percent rating for lumbar radiculitis, right lower extremity (sciatic nerve) effective March 13, 2009, and a 20 percent rating effective December 15, 2014.  These staged ratings do not represent the maximum disability ratings assignable for these disabilities, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  Moreover, because the rating schedule for evaluating disability of the spine specifically directs consideration of associated neurologic abnormalities, the service-connected radiculitis is part and parcel of the appeal for a higher rating for lumbar spondylosis with intervertebral disc degeneration, lumbar spine.  

The October 2015 rating decision also granted service connection for right wrist tendinosis with an evaluation of 10 percent effective March 13, 2009, and for right shoulder arthrosis with an evaluation of 10 percent effective March 13, 2009.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the October 2015 rating decision, including the schedular rating or effective date assigned by the RO as it pertains to the right wrist and right shoulder.  Thus, those two issues are no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
Following the last adjudication of the headache issue by the Board in May 2015, additional pertinent evidence was added to the claims file.  The Veteran waived initial RO jurisdiction of this evidence in February 2017.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

The issues involving increased ratings for lumbar spondylosis with intervertebral disc degeneration and radiculitis of each lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 2013, the Veteran's service-connected headaches did not cause prostrating attacks.

2.  Since January 2013, the Veteran's service-connected headaches have caused characteristic prostrating attacks but not very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected headaches prior to January 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016).

2.  The criteria for a disability rating in excess of 30 percent rating for service-connected headaches have not been met from January 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

The Veteran's claim of entitlement to an increased evaluation for headaches arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, as discussed below, the Veteran has been afforded two VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537   (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II.  Analysis

The Veteran is seeking increased ratings for her headaches.  The appeal period now before the Board begins in March 2009, which is when service connection went into effect for this condition.  See Fenderson v.  West, 12 Vet. App. 119 (1999).  This disability has been assigned a noncompensable (zero percent) rating prior to January 28, 2013, and a 30 percent rating disability rating beginning from that date.  

The Board previously adjudicated this appeal in its May 2015 decision.  The Board found that (1) prior to January 2013, the Veteran's service-connected headaches did not cause prostrating attacks; and (2) since January 2013, the Veteran's service-connected headaches caused characteristic prostrating attacks but not very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Accordingly, the Board granted a 30 percent disability rating effective from that date.  

The Veteran then appealed the decision to the Court.  In the JMR, the parties agreed that a remand was needed because the Board did not address the Veteran's October 2014 Board hearing testimony describing the effects of her service-connected headaches on her employment.  

Contrary to the parties' assertion in the JMR, the Board did address the lay testimony.  The Board explained as follows:

The Board has considered the Veteran's and her spouse's testimony but finds that the testimony supports a finding of prostrating attacks but not attacks of the severity to cause severe economic inadaptability.

To this extent, the parties did not identify any deficiencies in the Board's reasons and bases or ultimate findings.  Instead, the parties appear to have overlooked this discussion.  Accordingly, the Board has carefully considered the concerns raised in the JMR and has reconsidered the evidence of record, including the newly submitted record.  To the extent practicable, the Board will reinstate its prior determination by replicating the same language in its prior decision.  See Castellano v. Shinseki, 25 Vet. App. 146, 160 (2011).  

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's headache disability has been assigned a disability rating under Diagnostic Code (DC) 8199-8100 of 38 C.F.R. § 4.124a.  The diagnostic code 8199 signifies that the disability is an unlisted condition being rated by analogy to one of the disabilities listed in 38 C.F.R. § 44.124a.  See 38 C.F.R. §§ 4.20, 4.27; Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).  

The applicable rating schedule is set forth as follows:

8100   Migraine:

With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability
50
With characteristic prostrating attacks occurring on an average once a month over last several months
30
With characteristic prostrating attacks averaging one in 2 months over last several months
10
With less frequent attacks
0

Medical reports may not use the word "prostration."  However this is an adjudicative determination based on the extent to which the facts meet the definition of the term.  See M21-1, III.iv.4.G.7.c.

Accordingly, "prostrating," as used in 38 CFR 4.124a, DC 8100, means "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, III.iv.4.G.7.a.  Completely prostrating as used in 38 CFR 4.124a, DC 8100, means extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities.  See M21-1, III.iv.4.G.7.b.

Prostration is substantially defined by how the disabled individual subjectively feels and functions when having migraine headache symptoms.  See M21-1, III.iv.4.G.7.c.  However, examples of prostrating symptoms include 1) experiencing severe headaches and vomiting when exposed to light; 2) not engaging in any activities when this occurs; and 3) must rest or sleep during these episodes.  See M21-1, III.iv.4.G.7.d. 

"Productive of economic inadaptability" can be read as having either the meaning of "producing" or "capable of producing," and nowhere in DC 8100 is "inadaptability" defined, nor can a definition be found elsewhere in title 38 of the Code of Federal Regulations.  But, nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

C. Application of the Rating Schedule

In this case, the Board continues to find that a compensable rating is not warranted prior to January 2013, and that a rating higher than 30 percent is not warranted since then.

Before January 2013

Prior to January 2013, a compensable rating is denied as the evidence does not show a disability picture more nearly approximating characteristic prostrating attacks averaging one in 2 months over last several months.  VA treatment records throughout this period show ongoing complaints of headaches.  In fact, at VA in November 2009, she complained of headaches sometimes occurring 2 to 4 times per month.  Similarly, in March 2012, she complained of headaches occurring once per week and lasting 2 to 3 days.  And at VA in December 2012, she complained of headaches about 4 times per month.  Although this indicates that her headaches occurred at least once a month at times, the headaches are not established as characteristic prostrating attacks.  The July 2009 VA examination specifically found that the headaches were not prostrating and that ordinary activity was possible.  The March 2012 VA medical record indicates photophobia with her headaches, plus nausea with the last headache.  In December 2012, by comparison, she denied nausea, vomiting, or photophobia.  Thus, the weight of the evidence tends to indicate that her headaches, although occurring more than 2 times per month, did not involve characteristic prostrating attacks.  Thus, a higher rating is not warranted before January 2013.  

30 Percent since January 2013

Since January 2013, a disability higher than 30 percent is not warranted because the evidence does not establish very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  

Some VA medical records, such as in February 2014, indicate that her headaches affected her daily activities.  However, a September 2014 VA examiner specifically found that she had characteristic prostrating attacks monthly but did not have prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  Moreover, a February 2015 VA Neurology note shows that her headaches had "improved tremendously," such that they were reduced to 3 times per month.  The most recent evidence, in August 2015, shows that she had "intractable headaches," for which she underwent an occipital nerve block.  This evidence, however, provides no indication of a severe economic inadaptability.  

The Board is mindful here that the Veteran has been taking medication for her headaches.  The introduction of medication, however, does not "taint" the results or render them inaccurate or misleading.  The descriptions of her headaches reflect the actual level of disability at the times of those medical appointments, and they therefore reflect "the elements of disability present" at those times.  See 38 C.F.R. § 4.2.  This also reflects the condition of her body under "the ordinary conditions of life."  See 38 C.F.R. § 4.10.  Otherwise stated, nothing in the rating schedule for headaches warrants subtracting whatever positive influences medication has on her headaches.  See McCarroll v. McDonald, No. 14-2345, 2016 WL 6575247, at *9 (Vet. App. Nov. 7, 2016) (addressing hypertension) (J. Kasold concurring).  

Pursuant to the JMR, the Board has also reconsidered the Veteran's hearing testimony.  During the hearing, the Veteran testified that she will occasionally start to experience symptoms in the afternoon while at work.  At times, she would turn off the lights and maybe work at a slower place.  She said the sun would start to bother her and she would go home and lie down.  Her workplace was very accommodating in this way.  Other times she would wake up with a headache.  Her headaches caused sensitivity to light and sounds.  She preferred to be in dark rooms where it was quiet and she could rest during episodes.  She reported that one of her medications made her tired.  She would leave work early two to three times a month due to headaches but had headaches almost every day.  When she left work early, she would home and rests in a dark room.  The Veteran's husband testified that her headaches left her bedridden, and he explained the hardship of her disability on their home life.  For example, they had to hire landscapers and handymen to do chores that they normally did on their own. 

This evidence supports a finding of prostrating attacks.  It also shows that her headaches have an impact on her occupational functioning.  However, the degree of this impact is not consistent with a severe economic inadaptability.  To the contrary, the Veteran's ability to go home when she needed to, up to 2 to 3 times per month, shows a degree of adaptability inconsistent with a severe economic inadaptability.  Stated differently, the hearing testimony presents a picture of an individual who is capable of adapting her economic activity to the symptoms of her headaches.  While her headaches required her to slow down in her work or leave work on occasion, there is no indication that this had had a negative impact on her employment throughout the appeal period.  Thus, it cannot be found that the headaches produce or are capable of producing severe economic inadaptability.  Consequently, the Board finds that the Veteran's level of adaptability is inconsistent with the "severe economic inadaptability" required for a 50 percent rating.  See 38 C.F.R. § 4.124a.

Accordingly, the next higher disability level, 50 percent, is not more nearly approximated during the staged rating period beginning from January 2013.  See 38 C.F.R. § 4.124a, DC 8100.  As a final matter, the Board notes that there are no alternative diagnostic codes under which the Veteran's tension headache disability may be analogously rated.  See e.g., Copeland v. McDonald, 27 Vet. App. 333, 337   (2015). 

To conclude, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the subjective and objective evidence, has not more nearly approximated the criteria for a compensable disability rating prior to January 2013 or a disability rating in excess of 30 percent rating since January 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the appeal is denied. 

D. Extraschedular Consideration

The Board's findings above are based on the rating schedule.  Generally, it must be remembered that the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  In this regard, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  See 38 C.F.R. § 4.10.  The disability evaluations are based upon this functional impairment-the lack of usefulness, of these parts or systems, especially in self-support.  See id.  Moreover, the rating schedule is based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v.  Brown, 9 Vet. App. 337, 339 (1996).  

(1) Criteria

The extraschedular determination must follow a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a Veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a Veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

The first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms.  Thus, the first and second Thun elements, although interrelated, involve separate and distinct analyses.  Yancy v. McDonald, No. 14-3390, 2016 WL 747304, at *8 (Vet. App. Feb. 26, 2016)

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.
(2) Application

In this case, referral for extraschedular consideration is not warranted.  The Veteran's service-connected headache disability is manifested by signs and symptoms such as characteristic headaches involving the need to isolate herself on occasion from her family or work and take medication.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule, which provides for disability ratings based on a broad and non-exclusive continuum pertaining to the severity, frequency, and duration of the characteristic prostrating attacks of headaches.  See 38 C.F.R. § 4.124a, DC 8100.  Therefore, the rating schedule was purposely designed to compensate for all symptoms of this Veteran's headache disability. 

Based on the foregoing, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial compensable disability rating for service-connected headaches prior to January 2013 is denied.

Entitlement to a disability rating in excess of 30 percent for the service-connected headaches from January 2013 is denied.


REMAND

The Board has conducted a further review of the claims for higher disability ratings for her service-connected low back disability and associated radiculitis, but has found that further evidentiary development is warranted before a final decision may be reached.  

Specifically, the Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  Such evidence is not elsewhere provided in the medical records, and is needed to fully evaluate her condition.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of her service-connected spondylosis with intervertebral disc degeneration and radiculitis.  

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's spondylosis with intervertebral disc degeneration and radiculitis.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including all associated neurologic manifestations, especially radiculitis.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


